EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is dated January 21, 2008 (the “Effective Date”) by and between
FineTech, Inc, a wholly owned subsidiary of RxElite, Inc. (the “Company”) and
Rick Schindewolf (“Executive”).
 
In consideration of the mutual covenants contained herein, and for such other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
1.  Employment and Duties. The Company hereby agrees to employ Executive as its
Senior Vice President of New Business Development hereby accepts such
employment, on the terms and conditions hereinafter set forth. During the
Employment Period (as defined below), Executive shall serve in the foregoing
capacities and shall report to the Chief Operating Officer of the Company.
Executive shall have those powers and duties customarily associated with the
foregoing positions of entities comparable to the Company and such other powers
and duties as may be prescribed by the Board.
 
2.  Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and run for a term of five (5) years. This Term may be extended
by the mutual agreement of both parties unless Executive’s employment is
terminated as provided in Section 6 (the “Employment Period”).
 
3.  Extent of Services. During the Term and any extension thereof, Executive
shall devote his full time and efforts to the performance, to the best of his
abilities, of such duties and responsibilities, as described in Section 1 above,
and as the Board shall determine, consistent therewith.
 
4.  Compensation.
 
(a)  Salary. Executive shall be paid One Hundred Eighty Five Thousand Dollars
(185,000) on an annualized basis (the “Base Salary”) in accordance with the
Company’s normal payroll practices, and subject to all lawfully required
withholding. The base salary may be increased annually as determined by the
Board in its sole discretion.
 
(b)  Bonus. Executive will be paid during 2008 5% for each $1 in EBITDA created
in division above the current FineTech baseline EBITDA This will include all
EBITDA created on existing contracts for products or services above the current
contract and any new business. Executive is eligible for additional bonuses to
include 3% on any EBITDA created on new product deals or other transactions
brought before the company by the Executive. Deals under discussion prior to the
effective date of the Executive’s contract that were being negotiated with the
Executive’s prior employer will be eligible for 1.5% on EBITDA and any deals in
negotiation that were not related to the Executive will be exempt from bonus.
 
(i)  Bonus Carve-out A: DuoNeb and / Or Levalbuterol cooperation agreement with
Cobalt or other related entity will provide 5% of EBITDA if the LOI is signed in
Q1, 2008 and the final agreement is signed by Q2, 2008. If these conditions do
not exist then the EBITDA target will be 3%.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  Stock Options. Executive shall be granted 250,000 common stock options with
a strike price of the 30 day prevailing price on a trailing average at the time
of execution of this agreement, vesting 25% per year over 4 years.
 
(d)  Relocation Costs: Executive will be compensated for documented relocation
costs under the following schedule:
 

(1)    
Up to Fifteen Thousand Dollars ($15,000) in documented moving expenses

(2)    
Up to Twenty Three Thousand Dollars ($23,000) in documented closing costs

(3)    
Up to Three Thousand Five Hundred Dollars ($3,500) in temporary housing costs

(4)    
Up to Four Thousand Dollars ($4,000) in flights and transportation costs

(5)    
Expenses over the above limits will require pre-approval by RxElite.

 
(e)  Executive Participation in the Company’s Staff Benefits Plans.
 
(i)  The Company shall pay for Executive’s and his family’s medical insurance,
as may be established from time to time by the Company with such carriers and
such coverage and such terms and conditions as the Company may select. On or
after the date hereof, the Company shall be entitled to cause Executive to
participate in the cost of the foregoing medical insurance in such pro-rations
as the Company may decide in its sole and absolute discretion.
 
(f)  Expenses. Executive shall be reimbursed by the Company for all ordinary,
reasonable, customary and necessary expenses incurred by him in the performance
of his duties and responsibilities. Executive agrees to prepare documentation
for such expenses as may be necessary for the Company to comply with the
applicable rules and regulations of the Internal Revenue Service.
 
(g)  Equity Awards. Executive shall be eligible for grants of stock options,
restricted stock and other permissible awards under the RxElite Holdings Inc.
2008 Incentive Stock Plan, as the Board or Compensation Committee of the Company
shall, in its absolute and sole discretion, determine.
 
5.  Vacation. Executive shall be entitled to 15 business days paid vacation and
5 paid sick days (which may be taken as personal days if Executive has not
previously taken said days as sick days), per annum during Executive’s
employment under this Agreement consistent with the Company’s vacation policy
for employees generally, provided, however, that Executive shall not be
permitted to take more than ten consecutive business days of vacation at any
particular time without the prior approval of the Company’s Compensation
Committee. The Company’s Compensation Committee may (but shall not be obligated
to) grant Executive such additional paid sick days, as the Compensation
Committee may decide on a case by case basis.
 
6.  Termination. Executive’s employment by the Company shall terminate under the
following circumstances:
 
(a)  Death. If Executive dies, Executive’s employment shall be terminated
effective as of the end of the calendar month during which Executive died.
 
 
2

--------------------------------------------------------------------------------

 
(b)  Disability. In the event Executive, by reason of physical or mental
incapacity, shall be substantially unable to perform his duties hereunder for a
period of three (3) consecutive months, or for a cumulative period of six (6)
months within any twelve (12) month period (such incapacity deemed to be
“Disability”), the Company shall have an option, at any time thereafter, to
terminate Executive’s employment hereunder as a result of such Disability. Such
termination will be effective ten (10) days after the Board gives written notice
of such termination to Executive, unless Executive shall have returned to the
full performance of his duties prior to the effective date of the notice. Upon
such termination, Executive shall be entitled to any benefits as to which he and
his dependents are entitled by law, and except as otherwise expressly provided
herein, all obligations of the Company hereunder shall cease upon the
effectiveness of such termination other than payment of salary earned through
the date of Disability, provided that such termination shall not affect or
impair any rights Executive may have under any policy of long term disability
insurance or benefits then maintained on his behalf by the Company. Executive’s
Base Salary shall continue to be paid during any period of incapacity prior to
and including the date on which Executive’s employment is terminated for
Disability.
 
(c)  Cause. The Company shall have the right to terminate Executive's employment
for “Cause.” For purposes of this Agreement, “Cause” shall mean:
 
(i)  the willful or continued failure by Executive to substantially perform his
duties, including, but not limited to, acts of fraud, willful misconduct, gross
negligence or other act of dishonesty;
 
(ii)  a material violation or material breach of this Agreement which is not
cured within 30 days written notice to Executive;
 
(iii)  misappropriation of funds, properties or assets of the Company by
Executive or any action which has a materially adverse effect on the Company or
its business;
 
(iv)  the conviction of, or plea of guilty or no contest to, a felony or any
other crime involving moral turpitude, fraud, theft, embezzlement or dishonesty;
or
 
(v)  abuse of drugs or alcohol that impairs Executive’s ability to perform his
duties as described in Section 1 above.
 
(d)  Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without cause at any time by providing Executive with
written notice of such termination, which termination shall take effect 10 days
after the date such notice is provided.
 
(e)  Voluntary Resignation. Executive shall have the right to terminate his
employment hereunder by providing the Company with a written notice of
resignation. Such notice must be provided 60 days prior to the date upon which
Executive wishes such resignation to be effective. Upon receipt of such
resignation, the Company shall have the option to accelerate the resignation to
a date prior to the expiration of the 60 day period.
 
 
3

--------------------------------------------------------------------------------

 
7.  Payments Due Upon Termination. In the event Executive’s employment is
terminated pursuant to Section 6(d) above, in years one through three of the
agreement, then (i) any unvested stock options held by Executive shall
immediately vest, (ii) the Company shall continue pay to Executive his base
salary as in effect on the date of termination for a period of twelve (12)
months and (iii) the Company shall reimburse Executive for the costs of
obtaining comparable medical benefits for twelve (12) months, unless Executive
obtains other employment that provides for comparable medical benefits as
Executive received while employed by the Company. In the event Executive’s
employment is terminated pursuant to Section 6(d) above, in years four and
subsequent years of the agreement, then (i) any unvested stock options held by
Executive shall immediately vest, (ii) the Company shall continue pay to
Executive his base salary as in effect on the date of termination for a period
of six (6) months and (iii) the Company shall reimburse Executive for the costs
of obtaining comparable medical benefits for six (6) months, unless Executive
obtains other employment that provides for comparable medical benefits as
Executive received while employed by the Company. In the event Executive’s
employment is terminated for any other reason, then Executive shall be entitled
to receive his Base Salary through the effective date of termination and the
Company shall reimburse Executive for any reasonable expenses previously
incurred for which Executive had not been reimbursed prior to the termination of
employment. Executive acknowledges and agrees that prior to receiving any
payments under this Section, and as a material condition thereof, Executive
shall, if requested by the Company, sign and agree to be bound by a general
release of claims against the Company related to Executive’s employment (and
termination of employment) with the Company in such form as the Company may deem
appropriate. Upon Executive’s termination of employment for any reason, upon the
request of the Board, he shall resign any memberships or positions that he then
holds with the Company.
 
8.  Vesting of Options upon Change of Control. Upon the occurrence of a Change
of Control, unless otherwise specifically prohibited under the applicable laws,
or the rules and regulations of any governing governmental agency or national
securities exchange, any and all stock options granted by the Company to
Executive shall become immediately exercisable, and shall remain exercisable
throughout their entire term. “Change of Control” of the Company shall mean:
 
(a) Acquisition of Shares. The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (a) the outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition by the Company,
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iii) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) below; or


(b) Change in Board. Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individuals were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


 
4

--------------------------------------------------------------------------------

 
(c) Business Combination. Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then Outstanding Company Common Stock or the combined voting power of the then
Outstanding Voting Securities of such corporation except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(d)  Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


9.  Surrender of Books and Papers. Upon termination of this Agreement
(irrespective of the time, manner, or cause of termination, be it for cause or
otherwise), Executive shall immediately surrender to the Company all books,
records, or other written papers or documents entrusted to him or which he has
otherwise acquired pertaining to the Company and all other Company property in
Executive’s possession, custody or control.
 
10.  Inventions and Patents. Executive agrees that Executive will promptly from
time-to-time fully inform and disclose to the Company any and all ideas,
concepts, copyrights, copyrightable material, developments, inventions, designs,
improvements and discoveries of whatever nature that Executive may have or
produce during the term of Executive’s employment under this Agreement that
pertain or relate to the then current business of the Company (the “Creations”),
whether conceived by Executive alone or with others and whether or not conceived
during regular working hours. All Creations shall be the exclusive property of
the Company and shall be “works made for hire” as defined in 17 U.S.C. §101, and
the Company shall own all rights in and to the Creations throughout the world,
without payment of royalty or other consideration to Executive or anyone
claiming through Executive. Executive hereby transfers and assigns to the
Company (or its designee) all right, title and interest in and to every
Creation. Executive shall assist the Company in obtaining patents or copyrights
on all such inventions, designs, improvements and discoveries being patentable
or copyrightable by Executive or the Company and shall execute all documents and
do all things necessary to obtain letters of patent or copyright, vest the
Company with full and exclusive title thereto, and protect the same against
infringement by others, and such assistance shall be given by Executive, if
needed, after termination of this Agreement for whatever cause or reason.
Executive hereby represents and warrants that Executive has no current or future
obligation with respect to the assignment or disclosure of any or all
developments, inventions, designs, improvements and discoveries of whatever
nature to any previous employer, entity or other person and that Executive does
not claim any rights or interest in or to any previous unpatented or
uncopyrighted developments, inventions, designs, improvements or discoveries.
 
 
5

--------------------------------------------------------------------------------

 
11.  Trade Secrets, Non-Competition and Non-Solicitation.
 
(a)  Trade Secrets. Contemporaneous with the execution of this Agreement and
during the term of employment under this Agreement, the Company shall deliver to
Executive or permit Executive to have access to and become familiar with various
confidential information and trade secrets of the Company, including, without
limitation, data, production methods, customer lists, product format or
developments, other information concerning the business of the Company and other
unique processes, procedures, services and products of the Company, which are
regularly used in the operation of the business of the Company (the
“Confidential Information”). Executive shall not disclose any of the
Confidential Information that he receives from the Company, or its clients and
customers in the course of his employment with the Company, directly or
indirectly, nor use it in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of employment with the
Company. Executive further acknowledges and agrees that Executive owes the
Company a fiduciary duty to preserve and protect all Confidential Information
from unauthorized disclosure or unauthorized use. All files, records, documents,
drawings, graphics, processes, specifications, equipment and similar items
relating to the business of the Company, whether prepared by Executive or
otherwise coming into Executive’s possession in the course of his employment
with the Company, shall remain the exclusive property of the Company and shall
not be removed from the premises of the Company without the prior written
consent of the Company unless removed in relation to the performance of
Executive’s duties under this Agreement. Any such files, records, documents,
drawings, graphics, specifications, equipment and similar items, and any and all
copies of such materials that have been removed from the premises of the
Company, shall be returned by Executive to the Company. Executive further
acknowledges that the covenants of Executive herein are intended to include the
protection of the confidential information of each of the Company’s customers
and clients, that come into the possession of Executive as a result of his
employment with the Company, and that such customers and clients of the Company
shall be entitled to rely on and enforce these covenants against Executive for
their own benefit.
 
(b)  Non-Competition. Executive acknowledges that (i) he will be provided with
and have access to the Confidential Information, the unauthorized use or
disclosure of which would cause irreparable injury to the Company, (ii) the
Company’s willingness to enter into this Agreement is based in material part on
Executive’s agreement to the provisions of this Section 10(b) and (iii)
Executive’s breach of the provisions of this Section would materially and
irreparably damage the Company. In consideration for the Company’s disclosure of
Confidential Information to Executive, Executive’s access to the Confidential
Information, and the salary paid to Executive by the Company hereunder,
Executive agrees that during the Term and for one (1) year thereafter,
regardless of whether such termination is with or without Cause, Executive shall
not, directly or indirectly, either as an executive, employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
advisor or in any other individual or representative capacity, engage or
participate in any business that is in competition in any manner whatsoever with
any business conducted by the Company at any time prior to, or during,
Executive’s employment hereunder.
 
 
6

--------------------------------------------------------------------------------

 
(c)  Reasonableness of Restrictions. Executive acknowledges that the
restrictions set forth in Section 10(b) of this Agreement are reasonable in
scope and necessary for the protection of the business and goodwill of the
Company. Executive agrees that should any portion of the covenants in Section 10
be unenforceable because of the scope thereof or the period covered thereby or
otherwise, the covenant shall be deemed to be reduced and limited to enable it
to be enforced to the maximum extent permissible under the laws and public
policies applied in the jurisdiction in which enforcement is sought.
 
(d)  Soliciting Employees. Executive shall not during the Term or for a period
of one (1) year thereafter for any reason, whether by resignation, discharge or
otherwise, either directly or indirectly, employ, enter into agreement with, or
solicit the employment of, any employee of the Company for the purpose of
causing them to leave the employment of the Company or take employment with any
business that is in competition in any manner whatsoever with the business of
the Company.
 
(e)  Injunctive Relief; Extension of Restrictive Period. In the event of a
breach of any of the covenants by Executive or the Company contained in this
Agreement, it is understood that damages will be difficult to ascertain, and
either party may petition a court of law or equity for injunctive relief in
addition to any other relief which Executive or the Company may have under the
law, including, but not limited to, reasonable attorneys’ fees.
 
12.  Miscellaneous.
 
(a)  Assignment. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, successors and assigns. Executive
shall not assign any part of his rights under this Agreement without the prior
written consent of the Company.
 
(b)  Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties and supersedes any and all prior
understandings and agreements between the parties regarding Executive’s
employment.
 
(c)  Modification; Waiver. No modification hereof shall be binding unless made
in writing and signed by the party against whom enforcement is sought. No waiver
of any provisions of this Agreement shall be valid unless the same is in writing
and signed by the party against whom it is sought to be enforced, unless it can
be shown through custom, usage or course of action.
 
(d)  Governing Law. This Agreement is executed in, and it is the intention of
the parties hereto that it shall be governed by, the laws of the State of
Delaware without giving effect to applicable conflict of laws provisions.
 
(e)  Severability. The provisions of this Agreement shall be deemed to be
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
 
7

--------------------------------------------------------------------------------

 
(f)  Notices. Any notice or communication permitted or required by this
Agreement shall be in writing and shall become effective upon personal service,
or service by wire transmission, which has been acknowledged by the other party
as being received, or two (2) days after its mailing by certified mail, return
receipt requested, postage prepaid addressed as follows:
 

(i)
If to the Company:

     

   
RxElite Holdings Inc.

   
1404 N. Main Street,

   
Suite 200

   
Meridian, ID 83642

   
Attn: Chief Operating Officer

     

  (ii)
If to Executive, to:

     

   
Rick Schindewolf

   
6507 Burning Tree Circle

   
McHenry, IL 60050

          
(g)  Non-Disparagement. Both parties acknowledge and agree not to defame or
publicly criticize the services, business, integrity, veracity or personal or
professional reputation of the other, in either a professional or personal
manner, at any time during or following the employment period. With respect to
the Company, this shall include any officers, directors, partners, executives,
employees, representatives or agents of the Company.
 
(h)  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed as original but all of which together shall
constitute one and the same instrument.
 
 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the Effective Date.
 
RXELITE HOLDINGS INC.
EXECUTIVE
           
By: /s/ Earl E. Sullivan                           
/s/ Rick Schindewolf                           
Name: Earl E. Sullivan
Rick Schindewolf
Title:   Chief Operating Officer
 

 
 
8

--------------------------------------------------------------------------------

 